                             UNITED STATES DISTRICT COURT

                                DISTRICT OF SOUTH DAKOTA

                                     SOUTHERN DIVISION



CHARLES RAY JOHNSON,                                               4:18-CV-04138-RAL
                                                                   4:I8-CV-04140-RAL
                        Plaintiff,

        vs.                                            OPINION AND ORDER SCREENING AND
                                                               DISMISSING COMPLAINTS
ASHLEY JOHNSON; JOHN MCQUISTION;

                        Defendant.




       Plaintiff Charles Ray Johnson filed two closely related pro se-civil rights lawsuits in
succession under 42 U.S.C. §§ 1983 and 1985(3). Both suits allege that Defendants committed

race-based discrimination and intentionally inflicted emotional distress by conspiring to have

Plaintiffillegally arrested. Specifically, Plaintiffstates that his probation officer, John McQuistion,
caused Plaintiff to be arrested at the apartment of Plaintiffs wife, located at Green Briar

Apartments in Brookings, South Dakota. Plaintiff states that he was not told that he would be in
violation of the terms of his probation if he traveled to Brookings to visit his wife. Plaintiff avers

that he has had a number of disputes with his probation officer regarding his inability to maintain

employment, late arrival at meetings, outstanding fines, and failure to pass a drug test. Plaintiff
fiirther states that Ashley Johnson, the alleged apartment manager at Green Briar Apartments in
Brookings, South Dakota, lied to police officers when she said that Plaintiff lived at the Green
Briar apartment that is rented by Plaintiffs wife. Plaintiff also alleges that Ashley Johnson stated
that felons are not allowed to reside on the property. Plaintiff ultimately argues that John
